Let me begin by congratulating
you, Mr. Theo-Ben Gurirab, on your election as President
of the General Assembly at its fifty-fourth session. This is
an expression of delegations’ confidence in and high esteem
for your diplomatic skills, and reflects also the
distinguished role which your country has played in
furthering the goals of this Assembly. I assure you of the
full support and cooperation of the Tanzanian delegation as
you guide the deliberations during this session.
I wish also to commend your predecessor, Mr. Didier
Opertti, for ably presiding over the Assembly at its fifty-
third session. I congratulate very specially the Secretary-
General of the United Nations, Mr. Kofi Annan, for the
able and distinguished manner in which he has continued
to manage and guide the affairs of our Organization in the
face of many daunting challenges.
This last General Assembly session of the century
and millennium, provides an opportunity to review the
past and draw lessons from it. We must build on the
positive, even as we mobilize the individual and collective
will to avoid carrying the baggage of poverty, conflict and
human rights violations into the next century. The role of
the United Nations system must also be re-examined in
accordance with the new vision we have for the future.
The twentieth century witnessed tremendous
advances in science and technology. But the benefits were
not shared widely, let alone equally. Unprecedented
economic development and prosperity has been attained,
with world consumption topping $24 trillion in 1998,
twice the level of 1975 and six times that of 1950. But,
on a world scale, the 20 per cent of the world’s people in
the highest income countries consumed 86 per cent of the
world’s goods and services, producing a corresponding
degree of pollution and environmental damage. And a
whole fifth of humanity has been left completely out of
this prosperity.
This century has also experienced major international
conflicts, particularly the two world wars. The existence
of a bipolar system driven by ideological differences, and
the resultant arms race that led to the abuse of science
which was the development of weapons of mass


destruction, including nuclear weapons, exacerbated the
security situation in the world. To its credit, the United
Nations Organization has laid the foundation and
framework for the attainment of peace, security,
development and human rights. The United Nations actively
supported liberation struggles all over the world, and we are
entering the new millennium having accomplished the
mission of political decolonization in most countries. Of
particular gratification to Africa is the end of apartheid.
We have also witnessed the end of the cold war, even
though the peace dividend has yet to reach all corners of
the globe and include the innocent victims of the cold war.
For, as the African proverb has it, when two elephants
fight, it is the grass that suffers.
Africa has unfortunately been left behind in
development. Despite the positive macroeconomic
achievements in recent years, the average African
household today consumes 20 per cent less than it did 25
years ago. Other new, critical challenges facing Africa
include conflicts and the urgent need to consolidate the rule
of law, human rights and democratic governance.
The United Nations in the coming century will be
measured, among other things, by the degree to which these
issues, particularly the development dimension, are
addressed. The United Nations, by virtue of its global
reach, its universal membership and its impartiality, has a
vital role to play to ensure there is equity between the
response to the challenges facing Africa and those facing
other parts of the world.
The United Nations should also continue its role of
coordinating the United Nations system, including the
Bretton Woods institutions, the World Trade Organization
and regional economic commissions. We reiterate the need
for broadening and strengthening the participation of
developing countries in international decision-making.
Democracy and good governance between nations is as
important to humanity as democracy and good governance
within nations.
Processes of liberalization and globalization of the
world economy have profound implications for Africa and
other least developed countries in terms of their position in
the world economy, their development prospects, the nature
of their economic policies and their impact on economic
sovereignty.
The community of nations, at the dawn of a new
millennium, should rethink the mechanisms and policies
that underpin the functioning of the global economy to
create a conducive international environment that ensures
the rapid economic development of the least developed
countries. We need a system whose pillars are growth,
stability and social equity, and which should facilitate the
integration of least developed countries into the world
economy in a beneficial way.
These countries, particularly those in Africa, remain
constrained by weak supply capabilities, which, when
compounded by an unfavourable international economic
environment, limit their ability to benefit from
globalization. The trend of the last few years does not
give us much comfort. From 1990 to 1996, African
exports of goods grew by only 2 per cent on average.
The long-term objective of our development efforts
is to improve production of quality goods and services
that can meet local needs and be exported. We see trade
as a dynamic force for accelerating growth and
development. We are, however, aware of our limitations
in producing such products for the international market.
Our economies still largely rely on the production of
commodities, in respect of which terms of trade continue
to worsen. The issue of commodities should thus continue
to be central to the international development agenda. In
particular, we urge the international community to provide
resources and technical assistance to countries that depend
on commodities to build the capacity for vertical and
horizontal diversification of commodities.
Furthermore, developed countries and funding
institutions should increase their support to the Common
Fund for Commodities, including fulfilment of their
pledges. The United Nations should also reconsider the
proposal for the establishment of a special fund to
promote commodity diversification in Africa.
We hope that the Seattle ministerial meeting of the
World Trade Organization (WTO) will give further
impetus to the implementation of measures to assist least
developed countries to become integrated into the
international trading system in a meaningful way. We call
upon the donor community to extend financial and
technical assistance towards the implementation of
integration frameworks prepared by the least developed
countries.
The burden of debt is one of the main obstacles to
the achievement of the economic and social development
objectives of African and other least developed countries.
These countries devote a high proportion, in some cases
2


exceeding 30 per cent, of government revenue to debt
service payment, with the consequent risk of social and
political instability. We welcome the various debt relief
initiatives undertaken by the donor community. They
provide some relief, but more far-reaching measures,
including debt forgiveness, need to be taken urgently to
have an impact on poverty.
Tanzania welcomes the revisions made to the Heavily
Indebted Poor Countries Debt (HIPC) Initiative at the
Cologne summit of the Group of Seven. However, if
growth is to be sustained, adequate levels of external
funding must complement our economic reform efforts. Nor
should debt relief under the HIPC Initiative be a substitute
for increased bilateral non-debt-creating aid, and neither
should it be financed through reallocation of committed aid.
Tanzania has established a multilateral-debt-relief fund
to help it service multilateral debt so as to direct the
savings to poverty-reducing activities in the social sector,
such as education, health and water services. We have
shown that it is possible to link debt relief directly to
poverty eradication initiatives in a transparent and
accountable manner that involves government, civil society
and donor countries. The debt relief we have received
through the fund has gone straight to cushioning the social
sector budget. I want to thank the Governments of
Denmark, Finland, Ireland, the Netherlands, Norway,
Sweden and the United Kingdom, which have contributed
to our war on poverty by contributing to our multilateral-
debt-relief fund account.
My delegation is deeply disturbed by the drastic
decline in official development assistance to less than one
third of the internationally agreed target of 0.7 per cent of
the gross national product of donor countries. For five years
continuously, from 1992 to 1997, aid as a percentage of
gross national product in countries of the Organization for
Economic Cooperation and Development (OECD) fell, from
a combined average of 0.33 per cent to an all-time low of
0.22 per cent. This trend needs to be reversed as a matter
of urgency.
But what is needed is aid that increasingly enhances
our capacity for ownership of the development agenda and
process, and our capacity to be self-developing. We do not
want the kind of aid that takes from us the initiative for
development in dignity, and increases rather than reduces
dependency on aid. Among other things, we need aid that
will help us develop an attractive environment for private-
sector investment, domestic and foreign.
Technology is a key factor in the development
process. The recent great strides in technology present
tremendous opportunities for human development.
However, this technological revolution has largely
bypassed African and other least developed countries. The
United Nations, and the international community at large,
should facilitate and finance access to and transfer of
technology, including new and environmentally sound
technologies, for developing countries on favourable,
including consessional, or grant terms.
Tanzania is working closely with other countries to
find a peaceful resolution to conflicts in the Great Lakes
region, particularly in Burundi and in the Democratic
Republic of the Congo. The Burundi peace process, under
the facilitation of Mwalimu Julius K. Nyerere, is going
well in Arusha. The main sticking point is security
arrangements that would instil confidence and trust for
all, as well as a democratic process involving all
stakeholders. We hope that these problems will be
resolved in the coming rounds of talks, so that a peace
agreement can be reached as soon as possible. The
international community should therefore continue urging
full participation by all the key players in the Arusha
peace process. All attempts to wreck the negotiations,
under any pretext, should be discouraged.
Concerning the Democratic Republic of the Congo,
it is very encouraging that all the parties involved in the
conflict have finally signed the Lusaka ceasefire
Agreement. The challenge ahead is to not let the
momentum ebb, but to move expeditiously to implement
the truce, including sending and empowering Organization
of African Unity (OAU) observers and a United Nations
peacekeeping force, as envisaged.
Angola continues to experience a fratricidal war
waged by rebel UNITA forces against the legal
Government of Angola. Clearly, Jonas Savimbi has
violated the Lusaka Peace Agreement and has shown
contempt for international opinion. It is counterproductive
for the United Nations to remove its observer team from
Angola, as this would send a negative signal that the
international community is abandoning Angola in its hour
of need.
The most recent summit of the Southern African
Development Community (SADC), held in Maputo,
expressed solidarity with the Government of President
Dos Santos and pledged to give him moral and material
support. The international community should likewise be
forthright in its support for the Angolan Government and
3


in condemning Jonas Savimbi as the war criminal that he
is. Action commensurate with the gravity of his insolence
and his human rights abuses should likewise be taken
against him.
On Western Sahara, Tanzania is following closely the
peace process under the United Nations Mission for the
Referendum in Western Sahara (MINURSO). We hope that
a solution to the crisis will be found through a referendum
as provided for in the United-Nations-brokered peace
process without any further unnecessary delays.
My delegation commends the truces and negotiated
settlements reached in the conflicts in Guinea-Bissau, Sierra
Leone and Liberia, even as we urge practical commitment
to peace and reconciliation in the Ethiopia-Eritrea war.
I wish also to commend and encourage the positive
developments unfolding in Middle East. I urge Chairman
Arafat and Prime Minister Barak to remain committed to
the peace process and to move with courage and vision to
the next stages that will ensure the durable and shared
peace and security that has eluded the Palestinian and
Israeli people for so long.
From this podium, I denounce the merchants of war
fuelling conflicts on the African continent. Arms dealers
should stop supplying weapons to conflict areas. Countries
should adhere to the relevant international conventions
prohibiting the arms trade, especially between non-state
entities. It is immoral and unacceptable that natural
resources such as gold, diamonds, oil and timber, which
should be exploited to build a better future for African
children, are being used instead to buy weapons from rich
countries and arms dealers, with which to kill and maim
those very children and their parents.
Associated with conflicts in the Great Lakes region is
the problem of refugees. Tanzania has received refugees for
over 40 years now. As I speak, we still host over 800,000
refugees, some in refugee camps and many others in
settlement camps and elsewhere in society. We have always
received refugees out of humanitarian concerns in the
African way and in fulfilment of our international
obligations. We have never turned away those fleeing to
save their lives, and we have never negotiated refugee
quotas with other countries. Yet even for us, the time
comes when we must appeal for more help to give us the
capacity to provide succour and refuge to these people. I
pay tribute to the United Nations High Commissioner for
Refugees, Mrs. Ogata, and her colleagues for the efforts
they are making to draw international attention to African
refugees and displaced persons.
The Office of the United Nations High
Commissioner for Refugees (UNHCR) has done much,
but it can only do as much as the international community
gives it resources to do. I urge greater support to UNHCR
and other relief agencies working in Tanzania, and greater
support to my Government.
A lasting solution to the refugee problem, however,
lies in resolving the root causes in the refugee-generating
countries. This would enable UNHCR to begin the
repatriation process, as was done successfully in the case
of Rwanda three years ago.
Four years ago, the United Nations established the
International Criminal Tribunal for Rwanda in Arusha.
Apart from the Tribunal’s early teething problems, the
Government of Tanzania lauds its many precedent-setting
achievements in the emerging area of international
criminal justice. We commend the improvements in the
efficiency of the Tribunal’s operations and management
under its Registrar.
As we pledge to continue fully supporting the
Tribunal in accordance with our obligations as the host
country, we call upon the United Nations and the entire
international community to continue providing all
necessary support, including resources and manpower,
until the task of prosecuting all culprits in the Rwanda
genocide episode is successfully accomplished. A strong
and clear message must come out of this Assembly that
no war criminal will ever escape the long arm of
international law.
Tanzania adds its voice to the denunciation of the
violent attempts to thwart the fulfilment of the desire of
the people of East Timor to be free and sovereign, clearly
and preponderantly expressed in a free and fair
referendum. The results of the referendum must be
respected and the Timorese people’s aspirations realized.
The international community must assume its
responsibility to see this process to a successful
conclusion. No effort and no sacrifice is too big to be
made in that regard. We commend and encourage the
decision of the Government of Indonesia to invite and
cooperate with international efforts under the United
Nations to stop the massacres and mayhem and to ensure
that the wishes of the majority of the people of East
Timor are unequivocally met.
4


We in Tanzania believe that no national or global
efforts to eradicate poverty can succeed unless and until
they address the specific problems related to the poverty of
women. We urge the United Nations to continue promoting
gender equality issues, including the provision of resources
and technical assistance to enhance women’s education,
health and other projects aimed at their empowerment.
My Government is striving to make sure that women
are given opportunity to fully participate in all levels of
decision-making and that they get equal access to education
and access to credits on a preferential basis. We have also
taken measures to protect women, girls and children from
sexual harassment and abuse. Tanzania has most stringent
legislation on sexual offences that provides for punishment
up to life imprisonment. There is also a new Land Law
providing for complete gender equality in the ownership,
use and disposal of land and which supersedes customary
land law. There are also laws to protect the rights of
women in marriage, child custody and inheritance, which
are being reviewed to address all the concerns of women.
Special efforts are also being made to increase the
enrolment of girls and women at all levels of education.
These are challenging times, especially for developing
countries. Yet, I believe there is a ray hope for building the
foundations of a more equitable and dynamic system of
international development cooperation through the smart
partnership approach of a “win-win” outcome for all
players. As we enter the new millennium, I wish to reiterate
our firm commitment to cooperating with others in
achieving the goals of the United Nations Charter,
particularly those relating to the promotion of economic
development and prosperity, peace and security and a better
world for present and future generations.
As we enter the century of globalization, let all
Governments ask the question: Are we globalizing
prosperity or are we globalizing poverty? Are we striving
for the kind of political correctness that eschews affluence
amid poverty or for that which manufactures euphemisms
for poverty, pretending it will go away? In a vivid cartoon
in 1965, Jules Feiffer portrayed the plight of the poor in
these words:
“I used to think I was poor. Then they told me I
wasn’t poor; I was needy. Then they told me it was
self-defeating to think of myself as needy; I was
deprived. Then they told me that underprivileged was
overused; I was disadvantaged. I still don’t have a
dime. But I have a great vocabulary.”
That plight of the poor persists equally poignantly to
this day. We have spoken much; perhaps too much. The
archives of this Organization are bursting with studies and
ideas and reviews. Let us strive to do more and talk less
in the new century.








